     Case 2:20-cv-00401 Document 32 Filed 11/02/20 Page 1 of 11 PageID #: 643




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


UNCORK AND CREATE LLC,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:20-cv-00401

THE CINCINNATI INSURANCE
COMPANY, et al.,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER


        The Court has reviewed the Defendants’ Motion to Dismiss Plaintiff’s Complaint

(Document 12), the Memorandum of Law in Support of Defendants’ Motion to Dismiss (Document

13), the Plaintiff’s Response in Opposition to Defendants’ Motion to Dismiss Plaintiff’s Complaint

(Document 18), and the Reply Memorandum in Support of the Cincinnati Defendants’ Motion to

Dismiss Plaintiff’s Amended Class Action Complaint (Document 22), as well as all attached

exhibits. In addition, the Court has reviewed the Class Action Complaint (Document 1), the

Notice of Supplemental Authorities in Support of the Cincinnati Insurance Company, the

Cincinnati Casualty Company and the Cincinnati Indemnity Company’s Motion to Dismiss and

Its Reply to Plaintiff’s Response to Motion to Dismiss (Document 29), and the Plaintiff’s Notice of

Supplemental Authority (Document 31). For the reasons stated herein, the Court finds that the

Defendants’ motion should be granted.
    Case 2:20-cv-00401 Document 32 Filed 11/02/20 Page 2 of 11 PageID #: 644




                                       FACTUAL ALLEGATIONS

        The Plaintiff, Uncork and Create LLC, initiated this purported class action against the

Defendants, the Cincinnati Insurance Company, the Cincinnati Casualty Company, and the

Cincinnati Indemnity Company (collectively, Cincinnati), on June 12, 2020. The Plaintiff is a

creative events company with locations in Barboursville and Charleston, West Virginia.

        The Plaintiff had an “all-risk” commercial property coverage insurance policy from

Cincinnati with a policy effective date of December 7, 2017 to December 7, 2020, which was in

effect at all relevant times. The Policy provides coverage, with specified exclusions, for a “loss,”

defined as “accidental physical loss or accidental physical damage.” (Policy at Section G.8, p.

38, attached as Exhibit 1 to the Plaintiff’s complaint) (Document 1-1). In the event of a covered

loss, the Policy includes coverage for loss of business income during a suspension of operations,

including such a suspension sustained due to a civil authority prohibiting access to the premises. 1

        On March 16, 2020, the Governor of West Virginia declared a state of emergency related

to the novel coronavirus, or COVID-19, pandemic. On March 23, 2020, the Governor issued an

Executive Order requiring all non-essential businesses to cease all activities beyond minimum

basic operations to maintain inventory, process payroll, etc., effective at 8:00 p.m., on March 24,

2020. Uncork and Create was among the non-essential businesses shut down as a result of the

Governor’s order. The Charleston location re-opened on June 11, 2020, but the Barboursville

location was permanently closed on April 24, 2020. The Plaintiff incurred and continues to incur

a loss of business income and other additional expenses.


1 The Policy provides as follows: “We will pay for the actual loss of ‘Business Income’ and ‘Rental Value’ you
sustain due to the necessary ‘suspension’ of your ‘operations’ during the ‘period of restoration’. The ‘suspension’
must be caused by a direct ‘loss’ to property at a ‘premises’ caused by or resulting from any Covered Cause of Loss.”
(Policy at Section E.b(1) at p. 13).
                                                         2
   Case 2:20-cv-00401 Document 32 Filed 11/02/20 Page 3 of 11 PageID #: 645




       The Plaintiff timely notified Cincinnati of its claim based on the interruption to its business.

Cincinnati responded with a denial letter dated May 14, 2020, stating that the claim did not involve

a direct physical loss at the Plaintiff’s premises, and additionally asserting that a “Pollution

Exclusion” was applicable.      The Plaintiff contends that the Governor’s order requiring the

business to close constitutes a covered cause of loss under the Policy, and/or that the virus itself

causes direct physical loss or damage and is thus a covered cause of loss.

       The Plaintiff asserts causes of action for declaratory judgment under 28 U.S.C. §2201,

declaratory judgment under W.Va. Code § 55-3-1 et. seq., and breach of contract. It seeks “a

declaration that there is coverage under the Policy for the interruption to Plaintiff’s business and

the associated business income lost therefrom,” damages, costs, attorney’s fees, and interest, and

any other relief deemed proper. (Compl. at p. 15–16.)


                                    STANDARD OF REVIEW

       A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim upon which relief can be granted tests the legal sufficiency of a complaint or

pleading. Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009); Giarratano v. Johnson, 521

F.3d 298, 302 (4th Cir. 2008). Federal Rule of Civil Procedure 8(a)(2) requires that a pleading

contain “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Additionally, allegations “must be simple, concise, and direct.” Fed. R. Civ.

P. 8(d)(1).   “[T]he pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp v. Twombly,

550 U.S. 544, 555 (2007)). In other words, “a complaint must contain “more than labels and

                                                  3
   Case 2:20-cv-00401 Document 32 Filed 11/02/20 Page 4 of 11 PageID #: 646




conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555. Moreover, “a complaint [will not] suffice if it tenders naked assertions devoid

of further factual enhancements.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557)

(internal quotation marks omitted).

        The Court must “accept as true all of the factual allegations contained in the complaint.”

Erickson v. Pardus, 551 U.S. 89, 93 (2007). The Court must also “draw[ ] all reasonable factual

inferences from those facts in the plaintiff’s favor.” Edwards v. City of Goldsboro, 178 F.3d 231,

244 (4th Cir. 1999). However, statements of bare legal conclusions “are not entitled to the

assumption of truth” and are insufficient to state a claim. Iqbal, 556 U.S. at 679. Furthermore,

the court need not “accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” E. Shore Mkts., v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice . . . [because courts] ‘are not bound to accept as true a legal conclusion couched as

a factual allegation.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

        To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, ‘to state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). In other words, this “plausibility standard requires a plaintiff

to demonstrate more than ‘a sheer possibility that a defendant has acted unlawfully.’” Francis, 588

F.3d at 193 (quoting Twombly, 550 U.S. at 570). A plaintiff must, using the complaint, “articulate

facts, when accepted as true, that ‘show’ that the plaintiff has stated a claim entitling him to relief.”

Francis, 588 F.3d at 193 (quoting Twombly, 550 U.S. at 557). “Determining whether a complaint

states [on its face] a plausible claim for relief [which can survive a motion to dismiss] will . . . be


                                                   4
   Case 2:20-cv-00401 Document 32 Filed 11/02/20 Page 5 of 11 PageID #: 647




a context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Iqbal, 556 U.S. at 679.


                                          DISCUSSION

       The Defendants move to dismiss, asserting that the factual allegations do not establish that

the Plaintiff is entitled to relief. They argue that physical loss or physical damage to the covered

property is a prerequisite to coverage, and closure of a business due to the threat posed by a virus

does not constitute physical loss or damage. They point out that COVID-19 harms people, not

property. It contends that the virus and related closures caused only financial losses to the

Plaintiff, without physically altering the premises. To the extent the Plaintiff claims that the

coronavirus was actually physically present at its premises, the Defendant argues that it can be

removed by cleaning. The Defendants urge the Court to consider several recent court decisions

reaching the conclusion that the coronavirus does not cause physical loss or physical damage for

purposes of insurance coverage.

       The Plaintiff responds that West Virginia courts do not require “structural alteration of

covered property” as a necessary element to finding a “direct physical loss” for insurance coverage.

(Pl.’s Resp. at 1.) It argues that losses not specifically excluded should be covered by an all-risks

commercial property insurance policy. It notes that the Policy does not include a virus exclusion

developed by insurers following the SARS pandemic in the early 2000s. The Plaintiff emphasizes

that the closure order, and/or the virus itself, deprived it from using the property for its intended

purpose. It cites cases that it contends stand for the proposition that a property that is unsafe to

inhabit has physical loss or damage, even absent structural alteration.



                                                 5
   Case 2:20-cv-00401 Document 32 Filed 11/02/20 Page 6 of 11 PageID #: 648




       Under West Virginia law, the scope of coverage provided by an insurance contract, absent

factual disputes, is a question of law. Syl. Pt. 1, Cherrington v. Erie Ins. Prop. & Cas. Co., 745

S.E.2d 508, 511 (W. Va. 2013) (quoting Syl. Pt. 1, Tennant v. Smallwood, 568 S.E.2d 10 (W. Va.

2002)). “Language in an insurance policy should be given its plain, ordinary meaning.” Id. at

Syl. Pt. 8 (quoting Syl. Pt. 1, Soliva v. Shand, Morahan and Co., Inc., 345 S.E.2d 33 (1988)).

Clear and unambiguous provisions “are not subject to judicial construction or interpretation.” Id.

at Syl. Pt. 9. “Where the policy language involved is exclusionary, it will be strictly construed

against the insurer in order that the purpose of providing indemnity not be defeated.” Id. at Syl.

Pt. 11 (quoting Syl. Pt. 5, National Mutual Insurance Co. v. McMahon and Sons, Inc., 356 S.E.2d

488 (W. Va. 1987)). Further, “ambiguous terms in insurance contracts are to be strictly construed

against the insurance company and in favor of the insured.” Syl. Pt. 3, Murray v. State Farm Fire

& Cas. Co., 509 S.E.2d 1, 3 (W.Va. 1998) (quoting Syl. Pt. 4, National Mut. Ins. Co. v. McMahon

& Sons, Inc., 356 S.E.2d 488 (W.Va. 1987)).

       As both parties recognize, this motion turns on whether COVID-19 and the Governor’s

closure order constitute “physical loss or physical damage” under the terms of the Policy. The

Plaintiff cites a case in which the West Virginia Supreme Court considered whether homes

rendered too dangerous for habitation by a rockfall and imminent risk of additional rockfalls had

suffered “physical loss” covered by an insurance policy. Murray v. State Farm Fire & Cas. Co.,

509 S.E.2d 1, 17 (W. Va. 1998). The rockfall impacted multiple neighboring homes, including a

home that had no direct damage but was exposed to likely future rockfalls, requiring evacuation

and utility shut-offs. Id. at 5. The court considered similar cases from other jurisdictions and

concluded that direct physical loss “may exist in the absence of structural damage to the insured


                                                6
   Case 2:20-cv-00401 Document 32 Filed 11/02/20 Page 7 of 11 PageID #: 649




property,” given that the homes all “became unsafe for habitation, and therefore suffered real

damage when it became clear that rocks and boulders could come crashing down at any time.”

Id.at 17.

        The Plaintiff argues that Murray is comparable to the situation presented here, and that no

physical alteration to the premises is required for coverage under a policy requiring physical

damage or physical loss. However, the homes were rendered uninhabitable by a physical threat:

an unstable retaining wall loomed over the home, and experts anticipated further rockfalls likely

to physically damage the home and harm inhabitants. The novel coronavirus has no effect on the

physical premises of a business. Non-essential businesses were ordered to shut down to prevent

people from exposing one another. In a recent case not involving COVID-19, Judge Johnston

explained that “economic losses, such as loss of income and benefits” do not constitute property

damage or physical injury to property. Cooper v. Westfield Ins. Co., No. 2:19-CV-00324, 2020

WL 5647015, at *5 (S.D.W. Va. Sept. 22, 2020) (Johnston, C.J.). Recovery for the Plaintiff here

would be purely economic, solely for lost business without any accompanying repairs to the

premises. Thus, the Court does not find that Murray directs coverage under the circumstances

presented herein.

        Several courts have considered similar insurance coverage disputes related to the COVID-

19 pandemic, although there are no precedential decisions in the Fourth Circuit or from the West

Virginia Supreme Court. A Missouri federal district court, relied upon by the Plaintiffs, found

that a “direct physical loss” was adequately alleged where the plaintiff alleged that COVID-19 was

a physical substance that lives on physical surfaces and in the air, and rendered their property

unsafe and unusable. Studio 417, Inc. v. Cincinnati Ins. Co., No. 20-CV-03127-SRB, 2020 WL


                                                 7
   Case 2:20-cv-00401 Document 32 Filed 11/02/20 Page 8 of 11 PageID #: 650




4692385, at *4 (W.D. Mo. Aug. 12, 2020). The court concluded that the plaintiffs had “plausibly

alleged that COVID-19 particles attached to and damaged their property, which made their

premises unsafe and unusable.” Id. at *6.

       The majority of courts to address the issue, however, have found that COVID-19 and

governmental orders closing businesses to slow the spread of the virus do not cause physical

damage or physical loss to insured property. A federal district court in Florida distinguished

Studio 417 based on the allegations in that case that the virus was physically present on the

premises, and further reasoned that actual, physical, or tangible alteration to a property was

required, not “merely…economic losses.” Malaube, LLC v. Greenwich Ins. Co., No. 20-22615-

CIV, 2020 WL 5051581, at *8 (S.D. Fla. Aug. 26, 2020) (also detailing the context provided by

other provisions similar to those in the instant Policy, allowing for business interruption losses

during a period of repair and restoration, that clarify that physical damages requiring repair are

necessary).   The federal District Court for the Eastern District of Texas likewise found a

demonstrable physical alteration to the property necessary to establish a physical loss. Diesel

Barbershop, LLC v. State Farm Lloyds, No. 5:20-CV-461-DAE, 2020 WL 4724305, at *5 (W.D.

Tex. Aug. 13, 2020) (also finding that a virus exclusion would preclude coverage). The federal

District Court for the Northern District of California reasoned that, although dispossession may

sometimes constitute a “loss” without physical alteration of the property, California’s Stay at

Home orders temporarily prohibiting the plaintiff business from operating did not constitute the

type of permanent or unrecoverable loss necessary for coverage. Mudpie, Inc. v. Travelers Cas.

Ins. Co. of Am., No. 20-CV-03213-JST, 2020 WL 5525171, at *4 (N.D. Cal. Sept. 14, 2020). The

court also noted surrounding provisions concerning restoration, repair, and replacement of the


                                                8
   Case 2:20-cv-00401 Document 32 Filed 11/02/20 Page 9 of 11 PageID #: 651




property that bolstered its finding that coverage is inapplicable to COVID-19 and the Stay at Home

orders. Id. An opinion from the Northern District of Illinois provides a helpful summation: “In

essence, plaintiff seeks insurance coverage for financial losses as a result of the closure orders.

The coronavirus does not physically alter the appearance, shape, color, structure, or other material

dimension of the property. Consequently, plaintiff has failed to plead a direct physical loss—a

prerequisite for coverage.” Sandy Point Dental, PC v. Cincinnati Ins. Co., No. 20 CV 2160, 2020

WL 5630465, at *3 (N.D. Ill. Sept. 21, 2020).

       The Court finds those decisions concluding that COVID-19 does not cause a direct physical

damage or loss to property to be more persuasive. Although some courts have drawn a distinction

based on whether a complaint alleged presence of the virus on the premises, the Court does not

find such an allegation determinative.      See, e.g., Seifert v. IMT Ins. Co., No. CV 20-1102

(JRT/DTS), 2020 WL 6120002, at *3 (D. Minn. Oct. 16, 2020) (dismissing because plaintiff failed

to allege physical infiltration and contamination of the virus on the properties). Firstly, while

factual allegations drive the analysis of a motion to dismiss, courts are not required to set aside

common sense, and neither Studio 417, which relied in part on the allegation of presence of the

virus, nor the instant case, involve actual allegations of employees or patrons with infections traced

to the business. There is a similar risk of exposure to the virus in any public setting, regardless

of artful pleading as to the likelihood of the presence of the virus. Secondly, even when present,

COVID-19 does not threaten the inanimate structures covered by property insurance policies, and

its presence on surfaces can be eliminated with disinfectant. Thus, even actual presence of the

virus would not be sufficient to trigger coverage for physical damage or physical loss to the

property.   Because routine cleaning, perhaps performed with greater frequency and care,


                                                  9
   Case 2:20-cv-00401 Document 32 Filed 11/02/20 Page 10 of 11 PageID #: 652




eliminates the virus on surfaces, there would be nothing for an insurer to cover, and a covered

“loss” is required to invoke the additional coverage for loss of business income under the Policy.

       COVID-19 poses a serious risk to people gathered in proximity to one another, and the

governmental orders closing certain businesses were designed to ameliorate that risk. See, e.g.,

Henry's Louisiana Grill, Inc. v. Allied Ins. Co. of Am., No. 1:20-CV-2939-TWT, 2020 WL

5938755, at *5 (N.D. Ga. Oct. 6, 2020) (an Executive Order that prompted closure of restaurant

dining room “merely recognized an existing threat” and “did not represent an external event that

changed the insured property”). Property, including the physical location of Uncork and Create,

is not physically damaged or rendered unusable or uninhabitable.           If people could safely

congregate anywhere without risk of infection, the Plaintiff has alleged no facts to suggest any

impediment to Uncork and Create’s operation. No repairs or remediation to the premises are

necessary for its safe occupation in the event the virus is controlled and no longer poses a threat.

In short, the pandemic impacts human health and human behavior, not physical structures. Those

changes in behavior, including changes required by governmental action, caused the Plaintiff

economic losses. The Court is not unsympathetic to the situation facing the Plaintiff and other

businesses. But the unambiguous terms of the Policy do not provide coverage for solely economic

losses unaccompanied by physical property damage. Therefore, the motion to dismiss must be

granted.

                                         CONCLUSION

       Wherefore, after thorough review and careful consideration, the Court ORDERS that the

Defendants’ Motion to Dismiss Plaintiff’s Complaint (Document 12) be GRANTED and that this




                                                10
  Case 2:20-cv-00401 Document 32 Filed 11/02/20 Page 11 of 11 PageID #: 653




matter be DISMISSED from the Court’s docket. The Court further ORDERS that any pending

motions be TERMINATED AS MOOT.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                         ENTER:     November 2, 2020




                                            11
